EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT UNIFIED GROCERS, INC. SUBSIDIARIES Subsidiary State or Other Jurisdiction of Incorporation or Organization Banner Marketing, Inc. California Certified Grocers of California, Ltd. California Crown Grocers, Inc. California Grocers and Merchants Management Company California Grocers Capital Company California Grocers Development Center, Inc. California Grocers General Merchandise Company California Springfield Insurance Company California Springfield Insurance Company Limited Bermuda Unified Grocers Insurance Services California Unified International, Inc. Delaware United Grocers, Inc. Oregon
